Citation Nr: 0424301	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-03 388	)	DATE
	)
	)

         On appeal from the  
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss.  
 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not diagnosed 
during active service or for many years after separation.

2.  The competent medical evidence of record establishes that 
the veteran's post-service bilateral hearing loss is not due 
to any incident or event of active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1153, 1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim or the above duties to 
obtain or provide evidence in April 2002 and May 2002, which 
are both prior to the July 2002 rating decision.  

The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

The RO notified appellant the reasons why he was not entitled 
to service connection in the July 2002 rating decision and 
the December 2002 statement of the case.  The RO notified 
appellant of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was not warranted under the applicable laws and 
regulations based on the evidence provided.  

It is clear from a review of the claims folder that the 
veteran and his representative are fully aware of the 
evidence and information necessary to substantiate his claim 
for service connection.  The duty to notify appellant has 
been satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, VA has conducted appropriate evidentiary 
development in this case, including obtaining the veteran's 
service medical records.  The veteran provided a record of 
his post-service audiogram report, and two articles on 
hearing loss.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Thus VA afforded the veteran a VA medical examination and the 
examiners rendered a considered medical opinion regarding the 
pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

I.  Factual Background

At his March 1951 military enlistment medical examination, 
whispered voice testing showed scores of 15/15.

Service medical records reflect that the veteran was treated 
for pneumonia in July 1951; however, there were no complaints 
or findings of earaches or hearing loss.  A January 1953 
examination showed that the veteran's left tympanic membrane 
was perforated due to infection, and that he had left otitis 
media.  Service medical records dated in February 1953 
indicate that an audiogram showed that the veteran's ears 
were normal except for a bilateral drop at the 4000 Htz area.   

At his March 1953 separation examination, the veteran's ears 
were normal on clinical evaluation.  Whispered voice testing 
showed scores of 15/15.  The examiner noted the left acute 
otitis media in 1953, and that there was slight scarring, but 
otherwise no difficulty.

In March 1953, the veteran filed a claim of service 
connection for albumen in urine.  His application is silent 
for notation of hearing loss.  VA medical examination in 
March 1953 showed that the veteran's ears tested 20/20. 

In March 2002, the veteran filed a claim of service 
connection for bilateral hearing loss and provided clinical 
records from Saint Vincent Health Center in PA.  Audiometric 
testing in November 1992 showed right ear thresholds of 30, 
50, 65, and 75 decibels at 1,000, 2,000, 3,000, and 4,000 
Htz, respectively.  Left ear thresholds were 50, 40, 60, and 
75 decibels at 1,000, 2,000, 3,000 and 4,000 Htz, 
respectively.  Speech recognition testing showed 92% correct 
on the right ear, and 96% on the left ear.  However, there is 
no indication what system was used to measure speech 
recognition.  

VA audiometric testing in July 2003 showed right ear 
thresholds of 50, 55, 65, and 70 decibels at 1,000, 2,000, 
3,000, and 4,000 Htz, respectively, with an average of 60.  
Left ear thresholds were 45, 50, 60, and 75 decibels at 
1,000, 2,000, 3,000, and 4,000 Htz, respectively, with an 
average of 58.  Speech recognition testing, using the 
Maryland CNC system, showed 92% correct on the right ear, and 
96% correct on the left ear.  The examining physician noted 
that the veteran reported significant military noise exposure 
from gunfire and that the veteran's service medical records 
revealed a significant temporary threshold shift in hearing.  
The examiner further noted that the veteran's service medical 
records indicated treatment for acute left otitis media in 
1953, which cleared without sequelae and that at separation, 
hearing was normal.  Following evaluation, the diagnosis was 
bilateral high frequency sensorineural hearing loss.  
However, the physician opined that based on the above review, 
it would appear that the veteran's bilateral high frequency 
sensorineural hearing loss occurred subsequent to separation 
and that it is less likely than not that his current hearing 
loss is related to military service.

II.  Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003). 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2003), which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).
 
In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).
In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that this is due to noise trauma during 
training in 1951.  Specifically, he contends that he 
sustained acoustic trauma when a weapon fired in close 
proximity to his head, and caused him to hear a ringing noise 
for two days.  He explained that he did not report the 
problem at that time because such complaints were "frowned 
upon."  The veteran further explained that soon after, other 
basic training required him to be in extreme weather with no 
protective clothing, and that subsequently he developed 
severe earaches.  He stated that after being treated in a 
local hospital, he was transferred to a military hospital and 
diagnosed with pneumonia.  He reported that his hearing was 
never the same and gradually degraded to the point of needing 
a hearing device.  

Initially, the Board finds that the evidence establishes that 
the veteran has a current diagnosis of bilateral hearing loss 
disability.   

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's in-service trauma.  
Service medical records do contain any complaints of hearing 
loss.  However, service medical records do contain notation 
dated in February 1953 indicating that an audiogram showed 
bilateral drop in hearing at 4000 Htz and that the veteran 
had a perforated left tympanic membrane due to left otitis 
media.  However, the March 1953 separation examination shows 
whispered voice testing of 15/15 with no complaints, 
findings, or diagnosis of bilateral hearing loss.  The 
examiner did note slight scarring of the left ear due to the 
left acute otitis media.

Thus, while there is evidence of trauma to the left tympanic 
membrane in service due to infection, it appears that it 
resolved with treatment prior to the veteran's separation 
from service.  In fact, the VA examiner indicated that the 
veteran's otitis media resolved without sequelae.  Moreover, 
the VA examiner noted that the veteran suffered a 
"temporary" threshold shift in hearing, but found at the 
time of discharge that his hearing was normal.  Thus, the 
Board finds that the problem in the left ear in service was 
acute and transitory and resolved with treatment.  

However, the veteran does not allege that he was diagnosed 
with or treated for bilateral hearing loss during active 
service.  He contends that he sustained acoustic trauma from 
having a weapon fired near his head during training and 
developed hearing loss as a result of such.

Thus, the final question is whether there is medical evidence 
of a nexus between the veteran's documented in-service noise 
exposure and his bilateral hearing loss.  This issue is 
medical in nature and therefore requires a competent medical 
opinion. 

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In this case, there is no evidence that the veteran 
is qualified to render a medical opinion as to the cause of 
his hearing loss.  

The only competent medical evidence of record addressing the 
issue of causation in this case is the VA examiner's July 
2003 opinion.  After specifically reviewing the claims folder 
in connection with the examination, the VA examiner noted the 
left acute otitis media in 1953 for which the veteran was 
treated and cleared without any sequelae.  The VA examiner 
also explained that the veteran's service medical records 
showed his hearing was within normal limits at enlistment and 
separation from active service, and that his service medical 
records were negative for hearing loss.  Thus, the VA 
examiner opined that it was less likely than not that his 
current hearing loss is related to military service.  

This is the only medical evidence of record addressing the 
issue of etiology of the veteran's current bilateral hearing 
loss disability.  Consequently, this is the most probative 
evidence of record on this issue.  It establishes that the 
veteran's current bilateral hearing loss disability is not 
due to active service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that bilateral hearing 
loss was not diagnosed during active service or for many 
years after separation.  The Board finds that the probative, 
competent evidence of record establishes that the veteran's 
post-service bilateral hearing loss is not due to any 
incident or event of active service.  The Board finds that 
the evidence is not evenly balanced in this case and 
bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  



ORDER

Service connection for bilateral hearing loss is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




